Citation Nr: 1512842	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-47 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increase in a 30 percent rating for chronic obstructive pulmonary disease (COPD) with bronchitis and bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that increased the rating for the Veteran's service-connected COPD with bronchitis and bronchiectasis from 10 percent to 30 percent, effective January 20, 2009.  

In February 2105, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA respiratory examination in March 2009.  The impression was COPD with accompanying bronchitis and bronchiectasis.  An April 2009 addendum to the March 2009 VA respiratory examination report provided additional pulmonary function tests (PFTs).  Since that examination, the Veteran has indicated that he has possible worsening of his service-connected COPD with bronchitis and bronchiectasis.  In a November 2010 VA Form 9, the Veteran stated that he ran out of air at last two times a day and that he would have to lay down.  He also indicated that he had to be put on oxygen at least once a month at a clinic, that he was taking antibiotics, and that he had to take steroids (Prednisone) on a daily basis.  

Additionally, at the February 2015 Board hearing, the Veteran testified that, as time went by, his symptoms had been worsening.  He stated that he had to go to an emergency room for his service-connected COPD with bronchitis and bronchiectasis in December 2014.  The Veteran also reported that he used a nebulizer and that he was supposed to use it three times a day with Albuterol.  He further maintained that he had incapacitating episodes at least two to three times a day.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected COPD with bronchitis and bronchiectasis in five years.  Additionally, the record raises a question as to the current severity of his service-connected COPD with bronchitis and bronchiectasis.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his COPD with bronchitis and bronchiectasis since May 2010.  Obtain copies of the related medical records which are not already in the claims folder (to include any emergency room record in December 2014).  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected COPD with bronchitis and bronchiectasis.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected COPD with bronchitis and bronchiectasis should be reported in detail, including all information for rating this condition under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2014).  All necessary tests and studies must be performed, including PFTs.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

